Citation Nr: 0009730	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  96-03 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to August 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Juan, Puerto Rico, which denied a claim by the veteran 
seeking entitlement to service connection for PTSD.

The Board notes that the veteran, in his September 1994 claim 
which forms the basis of this appeal, also adequately claimed 
entitlement to service connection for a left leg disorder and 
a compensable evaluation for residuals of a shell fragment 
wound of the left zygomatic region.  In an October 1996 
statement, VA Form 21-4138, he reiterated that he was seeking 
entitlement to service connection for a left leg disorder and 
a compensable evaluation for residuals of a shell fragment 
wound of the left zygomatic region.  These claims have not 
yet been developed by the RO and, thus, are referred back to 
the RO for proper action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran served in the Republic of Korea during the 
Korean conflict and, during that time, was involved in combat 
with the enemy.  He was awarded the Combat Infantryman's 
Badge and, apparently, Purple Heart.

3.  The preponderance of the evidence does not reflect that 
the veteran has PTSD as a result of active service.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b)  (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Laws & regulations

a.  Well grounded claim

In determining whether the veteran is entitled to service 
connection, the Board must first determine whether a claim is 
well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  A 
well-grounded claim for service connection is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The claim does not need to be conclusive, but it 
must be accompanied by supportive evidence to meet the 
initial burden put on the veteran by § 5107(a).  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611  (1992).  A claim for service 
connection for PTSD is well grounded when the veteran has 
submitted:  (1) medical evidence of a current diagnosis of 
PTSD; (2) lay evidence (presumed credible for these purposes) 
of an inservice stressor(s); and (3) medical evidence of a 
nexus between service and the current PTSD disability.  
Gaines v. West, 11 Vet. App. 353, 357  (1998) (citing Cohen 
v. Brown, 10 Vet. App. 128, 136-37  (1997)); see also Caluza, 
7 Vet. App. at 506; 38 C.F.R. § 3.304(f)  (1999).  

In this case, the Board concludes that the veteran's claim 
for service connection for PTSD is well grounded.  It finds 
that the veteran has submitted some evidence of a diagnosis 
of PTSD, of an inservice stressor presumed to have occurred, 
and of a plausible relationship between the PTSD and 
inservice stressor.  This is sufficient to establish a well-
grounded claim.  See Epps v. Gober, 126 F.3d 1464  (Fed. Cir. 
1997).

Because his claim is well-grounded, the veteran is entitled 
to assistance with the development of evidence in support of 
the claim.  38 U.S.C.A. § 5107(a)  (West 1991).  In this 
regard, the Board notes that VA obtained his service medical 
records and provided him with a personal hearing and with VA 
compensation and pension examinations.  It also attempted to 
obtain all the evidence which he indicated might be 
available.  Overall, the Board finds that the veteran has not 
alleged that any other records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  Thus, all relevant facts have 
been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

b.  Service connection for PTSD

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime.  38 
U.S.C.A. § 1110 (West 1991).  

Service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1997).

During the course of this appeal, the VA regulation 
applicable to PTSD service connection claims, 38 C.F.R. § 
3.304(f), was amended to reflect changes in law as a result 
of the Cohen decision. See 64 Fed. Reg. 32807-08 (1999).  
Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  In the current version of the 
regulation, service connection for PTSD requires three 
elements: (1) a current diagnosis of PTSD, (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) medical evidence of a causal nexus 
between the current symptomatology and the claimed in-service 
stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 
38 C.F.R. § 3.304(f) (1999). 

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show no complaints of, treatment for, 
or diagnosis of PTSD or other psychiatric condition.  The 
veteran's September 1950 induction medical examination report 
indicates that his psychiatric status was normal at the time 
of that examination.  Outpatient records show that he 
sustained a shell fragment wound to the left zygomatic region 
in September 1951.  It was caused by an enemy missile during 
combat.  It was clinically described as "superficial" and 
"insignificant appearing."  It was without artery or nerve 
involvement.  The veteran was hospitalized for 2 days and 
discharged to general duty.  There were no reports of 
psychiatric treatment or complaints in the service medical 
records.  An August 1953 separation medical examination 
report is negative for any noted psychiatric problems.  In an 
associated report of medical history, the veteran denied 
having, or ever having had, any frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, or nervous trouble of any sort.

Subsequent to service, VA medical records dated in the 1950's 
reflect treatment for physical problems, with no mention of 
psychiatric or emotional disability.

A September 1966 VA examination report shows evaluation of 
the veteran's hearing and vision.  It notes a normal 
psychiatric status.

A November 1966 private physician record shows that the 
veteran had been seen since October 1965 for hearing, vision, 
and balance problems.  It was noted that he had a "gross 
nervous component" associated with these conditions.

A February 1969 VA reference slip shows that the veteran was 
examined and determined to be in need of outpatient 
psychiatric treatment, but was not eligible for such 
treatment at VA.

A January 1975 employer's statement reflects that the veteran 
was let go from his employment as a supervisor for not 
knowing how to observe the well functioning of his 
department.

A November 1975 statement, VA Form 21-4138, indicates that, 
according to the veteran's spouse, he had an uncontrollable 
temper and had arguments in which he tried to impose his will 
over his employment superiors.

A November 1976 certificate from a private physician states 
that he examined the veteran and found schizophrenia, 
chronic, undifferentiated type.

VA medical records from December 1975 to December 1977 show 
intermittent treatment for psychiatric problems and for 
headaches.  A June 1976 psychology consultation report shows 
that the veteran was given the standard battery of psychology 
tests.  Results revealed a borderline range of intelligence 
and possible organic brain dysfunction.  Records show a 
diagnosis of "anxiety disorder with depressive features" in 
June 1976, and "hysterical conversion symptoms" in 
September 1976.  A December 1976 VA examination report shows 
that the veteran had complaints of nervousness, restlessness, 
irritability, insomnia, depression, and frequent nightmares.  
Psychiatric examination revealed a diagnosis of "depressive 
neurosis."  Outpatient records show a diagnosis of 
"depression with anxiety features" in June 1977, and 
"organic brain syndrome" in September 1977.

An April 1978 statement from a fellow service member 
indicates that the veteran was injured during service.  He 
had normal behavior before the injuries, which deteriorated 
after the injuries.

A July 1978 VA examination report provides, after mental 
status evaluation of the veteran, a clinical impression of 
moderately severe psychotic depression with conversion 
features.  Differential diagnosis was organic brain syndrome 
with depression and conversion features.  It was not possible 
to make a correct diagnosis at the time of the examination; 
clinical observation and medical work-up was needed.  An 
addendum shows that the veteran was clinically observed via 
hospitalization and that signs of organicity were not 
revealed.  Final diagnosis was depressive neurosis.  However, 
psychological testing was suggestive of organicity.  Overall, 
the examiner concluded that, although there were signs of 
organicity, a diagnosis of organic brain syndrome was not 
feasible.  It was opined that his mental condition was not 
related to a service-connected disability.  Final diagnosis 
was psychotic depression, in partial remission, with 
conversion features.

The veteran was admitted by VA from September 1978 to 
November 1978, with a diagnosis of depressive neurosis.

A September 1994 statement by the veteran, VA Form 21-4138, 
reflects that he was in combat in Korea during the Korean 
conflict, that many of his fellow soldiers were killed during 
battle, and that he recently received the Purple Heart for 
his injuries during combat.

A December 1994 VA examination report states, as military 
history provided by the veteran, that he was wounded by a 
shell fragment during combat and that many of his fellow 
soldiers were killed.  Medical history, including the above-
cited VA medical records, were reviewed.  Subjective 
complaints were of sleep difficulty, inability to watch war 
movies, irritability, and a history of aggressive and violent 
behavior.  Objective findings showed a slightly depressed 
mood and constricted affect.  Attention was good, 
concentration was fair, speech was clear and coherent, memory 
was good, and insight and judgment were fair.  Diagnosis was 
dysthymia; dependent personality traits were also noted to be 
present.

The veteran testified at a personal hearing at the RO in 
October 1996.  During the hearing, he stated that he first 
received psychiatric treatment by VA on or about 1976.  He 
stated that he was wounded in service, spending 45 days in a 
hospital.

A December 1996 private psychiatrist evaluation report 
indicates, according to the veteran, that he was wounded in 
service and spent 45 days in the hospital.  He reported 
having nightmares, insomnia, headaches, aggression, and 
flashbacks.  He stated that, during service, he was in charge 
of helping the wounded and burying the dead.  Diagnosis was 
PTSD and chronic schizophrenic reaction, by history.

In July 1997, VA outpatient records from August 1975 to 
February 1978 were received.  They consist mainly of 
duplicates of records already in the claims file.  The non-
duplicate records are dated in 1975, showing complaints of 
and treatment for headaches, and in February 1978, indicating 
that the veteran had a neuropsychiatric disorder.

A March 1998 VA examination report indicates that the veteran 
stated that he was hospitalized and unconscious for 35 days 
in service after incurring a shell fragment wound to the 
head.  Review of service medical records did not corroborate 
this assertion.  The examiner indicated that the claims 
folder was examined in "great detail" prior to the 
interview.  It was commented that the veteran was quite 
confused about specific dates of treatment and distorted his 
service history.  For instance, he claimed to have been 
unconscious and hospitalized for 35 days following his shell 
fragment injuries.  It was noted that actual service medical 
records reflect treatment for minor wounds in September 1951, 
with the veteran returning to duty 2 days later.  The report 
states that the veteran "definitely" did not meet the 
criteria for PTSD.  It notes that he asserted that he had a 
right to get benefits because he was a combat veteran.  
Mental status examination revealed no delusions, 
hallucinations, or suicidal ideation.  Affect was rather 
constricted and mood was very slightly depressed.  Memory and 
intellectual functioning were diminished.  Concentration and 
attention span were decreased.  Judgment was fair, but 
insight was very poor.  Diagnosis was dysthymia.

III.  Analysis

Initially, the Board recognizes that the veteran was involved 
in combat with the enemy during his active service.  This is 
presumed from his DD-214, which shows that he served in Korea 
during the Korean conflict, and that he received the Combat 
Infantryman's Badge.  Apparently, he also recently received 
the Purple Heart for his combat-related shell fragment wound.  
He has asserted that incurring this wound was a psychiatric 
stressor.  The law provides that, if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressors.  38 C.F.R. 
§ 3.304(f)  (1999); 38 U.S.C.A. § 1154(b)  (West 1991).  
Therefore, the Board finds sufficient evidence of an 
inservice stressor; no independent verification is necessary.  
The Board notes that the veteran recently alleged other 
stressors, involving having to help the injured and bury the 
dead.  In light of its decision, infra, the Board makes no 
finding at this time as to whether these stressors are 
consistent with the circumstances of his service.

The determinative issue in this case is whether the veteran 
has a current diagnosis of PTSD.  This is the initial 
requirement for entitlement to service connection.  It 
requires "medical evidence diagnosing the condition" of 
PTSD.  38 C.F.R. § 3.304(f)  (1999).  The United States Court 
of Appeals for Veterans Claims (Court) has held, citing 38 
C.F.R. § 3.304(f), that a diagnosis of PTSD must be 
"clear," "current," and "unequivocal."  Cohen, 10 Vet. 
App. at 139.  However, because specific requirements 
regarding the sufficiency of a stressor and the adequacy of 
symptomatology to support a PTSD diagnosis are not contained 
in 38 C.F.R. 
§ 3.304(f), a diagnosis of PTSD by a mental health 
professional must be "presumed (unless evidence shows to the 
contrary) to have been made in accordance with the applicable 
DSM criteria."  Id. at 140.

In this case, the record contains numerous medical records, 
mainly VA, documenting the veteran's psychiatric treatment 
and diagnosis.  The Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches...As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [BVA as] 
adjudicators..." Guerrieri v. Brown, 4 Vet. App. 467, 470- 
71 (1993).

The Board concludes that the preponderance of the evidence is 
against a finding that the veteran has PTSD as a result of 
his active service.  In making this determination, it has 
weighed the evidence both for and against the veteran's claim 
and finds that the preponderance of the evidence is against 
his claim.

The Board's decision rests, in great part, on the several VA 
examination reports of record.  After submitting his claim 
for service connection for PTSD, the veteran underwent VA 
examination in December 1994.  The report of that examination 
shows that, after review of the claims folder and mental 
status examination, the examiner concluded that he had 
dysthymia.  This diagnosis is reiterated in the May 1998 VA 
examination report, the most recent medical evidence in the 
claims file.  In that report, the examiner opined that the 
veteran "definitely" did not meet the criteria for PTSD, 
but that he had dysthymia.  Both VA reports are of high 
probative value because they recite the veteran's history, 
incorporate findings from mental status interviews and 
specifically address the issue of a diagnosis of PTSD after 
review of the evidence in the claims folder.  The medical 
conclusions expressed in the VA reports are consistent with 
all of the other VA psychiatric medical evidence of record.  
That evidence is dated back to 1969, and shows varying 
diagnoses of anxiety disorder, hysterical conversion 
symptoms, depressive neurosis, organic brain syndrome, and 
psychotic depression.  None of the VA evidence provides a 
clinical diagnosis of PTSD.

The only medical evidence indicating a diagnosis of PTSD is 
the December 1996 private psychiatry report and the veteran's 
own lay statements.  The Board finds the veteran's statements 
of no probative value because lay persons are not competent 
to offer medical opinions as to a clinical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown,  5 Vet. App. 91, 92-93  (1993).  The private 
psychiatrist's assessment is probative evidence of a current 
diagnosis of PTSD.  However, that diagnosis was based, in 
part, on inaccurate medical and service history provided by 
the veteran.  There is no indication that the examiner had 
the veteran's past medical records available and the 
examination report indicates that the veteran stated that he 
was hospitalized in service for 45 days due to a shell 
fragment wound to his head.  However, service medical records 
show that he was hospitalized for only 2 days, for a 
superficial, insignificant-appearing facial wound, and then 
was discharged to regular duty.  A diagnosis based on 
inaccurate factual history is of little probative value.  See 
Guimond v. Brown, 6 Vet. App. 69 (1993); Swan v. Brown, 5 
Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (an opinion based upon an inaccurate factual 
premise has no probative value).

Overall, the great preponderance of the evidence shows that 
the veteran has dysthymia or other type of depressive 
disorder.  The most recent evidence specifically indicates 
that he does not meet the criteria for a diagnosis of PTSD.  
While somewhat probative, the 1996 private psychiatry report 
represents the only evidence indicating a diagnosis of PTSD.  
For the reasons cited above, it is of less probative weight 
than the recent VA examination reports.  In light of the 
above, the Board concludes that the veteran does not have 
PTSD as a result of his active service.  As such, regardless 
of which version of the regulation is applied, there is no 
basis for establishing service connection.  See 38 C.F.R. 
§ 3.304(f) (1997,1999); Cohen, 10 Vet. App. at 139.

In reaching this decision, the Board has considered the 
doctrine of giving the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
such as to warrant its application.  The preponderance of the 
evidence is against his claim.  38 U.S.C.A. § 5107(b)  (West 
1991).


ORDER

The claim of entitlement to service connection for PTSD is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

